Por cuanto esta apelación fué interpuesta el día 11 de febrero de 1928 en un recurso de certiorari contra la Asam-blea Municipal de San Juan en el que no se practicó prueba.
Pon cuanto la transcripción de los autos no fué presen-tada en este tribunal basta el 5 de abril siguiente, después de haber transcurrido los treinta días que para tal fin tenía el apelante y después de haber sido radicada el 15 de marzo la moción del apelado para que por tal motivo desestimemos la apelación.
Pon cuanto la apelante no ha solicitado de este tribunal que se le prorrogue el término de treinta días que tiene para presentarnos la transcripción de los autos.
Pon cuanto este tribunal es el único que tiene facultad para prorrogar dicho término.
Por tanto, vista la regla 40 de este tribunal y nuestras decisiones en los casos de Hernández v. Quiñones, 34, D.P.R. 720; Asamblea Municipal v. Corte y Sosa v. Manzano Aviñó, 36 D.P.R. 723 y 731, respectivamente, debemos desestimar y desestimamos la presente apelación.